DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, first paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claims 1 — 3, 5-9, 11 — 13, 15, 17 — 23 and 27 — 31 as being unpatentable over Tanioka et al (EP 982342 A1) in view of Pagilagan (U.S. Patent No. 5,824,763) and Blondel et al (U.S. Patent Application Publication No. 2009/0264601 A1), of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 103(a) rejection of Claim 14 as being unpatentable over Tanioka et al (EP
982342 A1) in view of Pagilagan (U.S. Patent No. 5,824,763) and Blondel et al (U.S. Patent
No. 2009/0264601 A1) and further in view of Yuno et al (U.S. Patent Application Publication
No. 2010/0296757 A1), of record on page 2 of the previous Action, is withdrawn.

4. 	The 35 U.S.C. 103(a) rejection of Claims 1 — 3, 5-9, 12 —- 14, 19 — 23, 27 — 29 and 31 as being unpatentable over Funaki et al (U.S. Patent Application Publication No. 2004/0191440 A1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 12 – 13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrases ‘a monolayer structure’ and ‘a multilayer structure’ are indefinite as it is unclear if each ‘structure’ is the footwear of Claim 1.

7.	Claim 13 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claimed ‘article’ is not limited to footwear.

Claim Rejections – 35 USC § 103
8.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9. 	Claims 1 — 3, 5 — 9, 11 — 15, 19 — 23 and 27 – 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okushita et al (U.S. Patent No. 6,297,345 B1) in view of Blondel et al (U.S. Patent No. 2009/0264601 A1) and Gude et al (U.S. Patent No. 4,250,291).
With regard to Claims 1 — 2 and 5, Okushita et al disclose a molded article (column 7,
lines 13 — 17) comprising a polyamide (column 2, lines 45 — 47) comprising an amino acid that is 11 — aminoundecanoic acid (column 4, lines 35 — 42) and a branched cycloaliphatic diamine having 6 to 16 carbon atoms (alicyclic; column 4, lines 48 — 50) and a linear aliphatic dicarboxylic acid that is adipic acid (column 4, line 53); a polycondensation reaction is therefore disclosed; the weight proportion of the amino acid is 50 to 99.8 mol% and the weight proportion of the branched cycloaliphatic diamine is 0.25 to 25 mol% and the weight proportion of adipic acid is 0.25 to 15 mol% (column 5, lines 28 — 34). Although the disclosed ranges of weight proportion are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05. The claimed aspect of ‘molded’ is a product — by — process limitation and is therefore given little patentable weight. Okushita et al fail to disclose a branched cycloaliphatic diamine that is the claimed (B), or that (B) is branched. However, it would have been obvious for one of ordinary skill in the art to provide for (B), as a branched cycloaliphatic diamine having 6 to 16 carbon atoms is disclosed. Evidence that (B) is branched is provided by Gude et al, which discloses that 2,2’ dimethyl – 4,4’ – diamino – dicyclohexylmethane is branched (4,4’ bis – amino – methyl – 2,2’ dimethyl – dicyclohexylmethane; column 2, lines 10 – 26). Because (B) differs from 2,2’ dimethyl – 4,4’ – diamino – dicyclohexylmethane only in the positions of the methyl groups on the cyclohexyl rings, (B) is also branched.
Okushita et al also do not disclose an article that satisfies a ross flex fatigue test after 50,000 cycles or footwear. However, the disclosed ranges of weight proportion would overlap the ranges of example ‘I2,’ disclosed in Table 1 of the specification. A polyamide that satisfies a ross flex fatigue test after 50,000 cycles would therefore be included within the range disclosed by Okushita et al. Additionally, Blondel et al teach that an advantage of providing for a polyamide (copolymer based on amide units; paragraph 0023) that satisfies a ross flex fatigue test after 50,000 cycles (Table 2) is obtaining articles having good transparency properties, impact strength and endurance, including footwear (shoes; paragraph 0069). In view of Blondel et al, it therefore would have been obvious for one of ordinary skill in the art to provide for an article that is footwear that satisfies a ross flex fatigue test after 50,000 cycles.
With regard to Claim 3, Okushita et al alternatively discloses a lactam that is
undecalactam (column 4, lines 35 — 42).
With regard to Claim 6, 11/P.6 is therefore disclosed.
With regard to Claim 7, Okushita et al alternatively disclose aromatic dicarboxylic acid
(column 4, line 56 of Okushita et al).
With regard to Claims 8 and 20, the aromatic dicarboxylic acid is terephthalic acid
(column 4, line 57 of Okushita et al). 11/P.T is therefore disclosed.
With regard to Claim 9, because a polyamide is disclosed, the amino acid, cycloaliphatic
diamine and dicarboxylic acid are comonomers and a process comprising a step
of polycondensation is disclosed. However, the claimed aspect of polycondensation is a product -
by - process limitation and is therefore given little patentable weight.
With regard to Claims 11 – 13, the article comprises a plasticizer (column 7, line 4 of Okushita et al).
With regard to Claim 14, because the disclosed ranges of weight proportion overlap the ranges of example ‘12,’ an article that is transparent is included within the range disclosed by Okushita et al, although Okushita et al fail to explicitly disclose an article that is transparent.
With regard to Claims 15 and 30, the polycondensation reaction therefore consists of the amino acid, branched cycloaliphatic diamine and linear aliphatic dicarboxylic acid. Blondel et al fail to teach footwear comprising a shoe sole. However, as stated above, Blondel et al teach a shoe. It would have been obvious for one of ordinary skill in the art to provide for a shoe sole, as a shoe is taught.
With regard to Claim 19 and 22 — 23, Okushita et al fail to disclose lauryllactam.
However, a lactam is disclosed (column 4, lines 35 - 42). It would have been obvious for one
of ordinary skill in the art to provide for lauryllactam, as a lactam would be obtained.
With regard to Claims 21 and 27 — 29, because the disclosed ranges of weight proportion also overlap the ranges of example ‘I2,’ a light transmission of at least 70% and a flexural modulus of greater than 1000 MPa are also included within the range disclosed by Okushita et al. Additionally, Blondel et al teach, in an example, a light transmission of at least 70% (Table 2).
With regard to Claim 31, no other polymer is required by Okushita et al. The disclosed article therefore consists of the copolyamide.




ANSWERS TO APPLICANT’S ARGUMENTS
10.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The new rejections above are directed to amended Claims 1 – 3, 5 – 9, 11 – 15, 19 – 23, 27 – 31.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In t19 – 23, 27 - 31he event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782